Curia, per

Savage, Ch. Justice.
The doctrine that, he who enters under the title of the lessor of the plaintiff, cannot afterwards dispute it, is not controverted in this case ; but the fact is denied, that the defendant did so enter. The jury, by their verdict, have found that the defendant entered under Camp. On that fact, the evidence Was contradictory, and the verdict should not be disturbed in this respect.
The important question is, whether the power of attorney from Byerd to Van Rensselaer and Ten Eyck should have been deposited.
The object of the legislature, in passing the depositing acts, of 1794, as declared in the preamble to the act of January 8th, 1794, was, to afford every possible facility to the detection of forgeries. It was notorious, that many spurious deeds were in circulation, purporting to convey those lands, which were then becoming valuable ; and had been, since the revolutionary war, the subject of much speculation. To prevent litigation, and to enable claimants not only to know what elder titles were in existence, but to ascertain their genuineness by actual inspection, were the objects of the act. If I am right in this, it would seem to follow, that a deposit of a deed, executed by power of attorney, without the power of attorney itself, would be insufficient. One object was, to ascertain the genuineness of the signature of the soldier. How is that accomplished by depositing his signature avowedly written by another ? As a conveyance, the deed of 1783, is clearly void for not being deposited ; and if, as a power of attorney, it need not be deposited, the object of the legislature is frustrated. A deed executed under a forged power of attorney, gave as much notice of the claim, as if the power of attorney had been genuine ; and depositing such a deed has the same effect as if supported by a true power. This construction of the act may be consistent with the idea, that the intention was *145merely to give notice ; but totally repugnant to the de-dared object, which was to detect frauds and forgeries.
When this court was first called upon to give a con-structionto the depositing acts, in Jackson v. Hubbard, (1 Caines' Rep. 82,) it was expressly declared, that the object, of the acts was the prevention of frauds, by facilitating the means of discovering forgeries. And it was then decided, that though a deed was recorded in the secretary’s office, and the clerk’s office, in Onondaga county, if not deposited according to the acts of 1794, it was void and inoperative against a subsequent purchaser. It was remarked, that the examination of a mere record, could not answer the object of the act; and yet an inspection of a record is quite as useful to ascertain the genuineness of the original, as the examination of a deed by an attorney, to ascertain the genuineness of his power, when that power is not produced. The court there say, “ nothing short of an inspection would, in many cases, answer the purpose and it might with equal propriety have been said, in all cases, nothing but actual inspection would .answer.
The next case is Jackson v. Neely, (10 John. 374,) where this precise question came before the court. They say, however, it is unnecassary to decide, whether the power should have been deposited ; “ for admitting it to have been requisite to deposit the letter of attorney with the conveyance; yet, as the conveyance was duly deposited, and as it recited the letter of attorney by virtue of which the conveyance was made, the subsequent purchaser had notice of the power by means of the recital, and is affected equally as if the power itself had been deposited.” This decision was made in October, 1813. The case of Jackson v. Hubbard, decided in May, 1803, was not referred to by either the counsel or the court; and it is manifest that the two cases are at variance with each other; the one proceeding on the principle that the object of the deposit was to detect frauds and forgeries ; the other, that it was merely to give notice, which a record or registry would have done as well. That the latter was the *146principle upon which the court acted in Jackson v. Neely, is manifest from what is said by chancellor Kent, in Wadsworth v. Wendell, (5 John. Ch. Rep. 229.) He presided in this court, when Jackson v. Neely was decided; and acting upon the same principle in Wadsworth v. Wendell, he says, “ the deposit of these conveyances was intended by the legislature to be notice to all subsequent purchasers, of their existence and contents; and the deposit of them would have been in a degree useless, if it was not intended to operate as notice.” lie adds, that the deposit was a substitute for registry, and equivalent to recording. This doctrine was overruled by the unanimous opinion of the court for the correction of errors in the same case, when carried up on appeal. Spencer, Ch. J. who delivered the only opinion, says, “ the construction put upon this statute by the chancellor, is such as was never anticipated by the profession, nor imagined by the legislature ; and with the utmost deference, I must say, that in my judgment, it cannot be supported.” He subsequently adds, “ when, therefore, the legislature required these unauthenticated, unacknowledged, unproved and unrecorded deeds, to be deposited by a fixed day ; and declared that if they were not thus deposited, they should be adjudged fraudulent and void against subsequent purchasers for valuable consideration, they could not have intended to give greater effect to them, than they had before,” &c. or to require subsequent purchasers to take notice of them.
This case is no otherwise applicable here, than as it decides expressly, that the object of the legislature was not to make the deposit a notice to subsequent purchasers ; but merely to enable those interested, to prevent frauds and detect forgeries.
Such being the object, as declared by the legislature, and adjudicated by our highest court, the case of Jackson v. Neely is virtually overruled.
The object of the depositing acts, then, being an inspection of the original deeds and signatures, of those who had drawn these lands, and of whose signatures it was alleged there were many forgeries, the depositing of the *147deed executed by attorney, was not a compliance with the act. The power of attorney being void by force of the acts of 1794, the deed founded upon it falls; and with it, all pretence of title in the defendaut, or out of the lessors. They are, therefore, entitled to judgment.
Judgment for the plaintiff.